DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (EP 2950336 A1).
Regarding claim 10, Harada teaches a method for momentum-resolved photoelectron spectroscopy, wherein electrons are released from an electron emission sample (semiconductor material 92b) and guided through a focusing system (acceleration device 98 and energy analyzer 99), wherein the focusing system generates an electric field, by means of which the focusing of electrons is realized in a focal plane of the focusing system (plane of the detector 99b) which is assigned to a given kinetic energy, from a desired kinetic energy to the Fermi energy (paragraph 40), and wherein all electrons with this desired kinetic energy and substantially the same momentum, i.e. substantially the same emission direction from the electron emission sample, are focused and detected substantially one point on a detector in the focal 
	Regarding claim 11, Harada teaches that the electrons are released from the surface of the electron emission sample by means of a photon beam in the form of laser radiation (laser generation device 97).
	Regarding claim 12, Harada teaches that only electrons with substantially the Fermi energy (i.e. an energy in range of the Fermi energy, paragraph 40) are focused and detected by the focusing system.
	Regarding claim 13, Harada teaches that the desired kinetic energy of the electrons to be focused, up to the Fermi energy, is set by applying a different voltage to the electron lens in the focal plane of the focusing system (paragraph 40).
Regarding claim 14, Harada teaches that upstream of the detector, the focusing system brakes substantially all electrons which have a kinetic energy below the desired kinetic energy of the electrons to be detected and consequently said braked electrons are not detected (measuring number of photoelectrons with an energy of E1 or more, paragraph 58).
Regarding claim 15, Harada teaches upstream of the detector, the focusing system accelerates and detects substantially all electrons which have the desired energy up to the Fermi energy of the electrons to be detected (measuring all photoelectrons with energy above a given energy E1; Fermi energy is the maximum energy that can be emitted).
Regarding claim 18, Harada teaches that a momentum distribution of the emitted electrons as a function of their kinetic energy is ascertained as a pictorial representation (mapping images, paragraph 52, figures 13(b)-13(e)).
	Regarding claim 19, Harada teaches that the statements about the physical properties of the electron emission sample are derived from the ascertained values of the momentum distribution of the emitted electrons depending on their energy (measuring energy of hot carriers to determine properties of solar cells, paragraph 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Kotsugi (Kotsugi et al, “Microspectroscopic Two-Dimensional Fermi Surface Mapping Using a Photoelectron Emission Microscope”, Review of Scientific Instruments 74, 2754 (2003)).
Regarding claim 16, Harada teaches all the limitations of claim 15 as described above.  Harada does not teach that the acceleration of the electrons is realized by means of meshes upstream of the detector in the focal plane of the electron lens.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Harada to have the mesh grids before the detector taught by Kotsugi, in order to controllably adjust the kinetic energy of electrons passed on to the detector by adjusting the grid voltages as taught by Kotsugi.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Shemesh (US 20070090288 A1).
	Regarding claim 17, Harada teaches that the for the purposes of ascertaining the momentum distribution of electrons at a desired kinetic energy below the Fermi energy, electrons with the desired kinetic energy up to the Fermi energy are focused and the momentum distribution is ascertained, and subsequently electrons with a higher kinetic energy up to the Fermi energy are focused and the momentum distribution is ascertained (changing bias voltage for acceleration, paragraph 53; bias voltage determines electron energy, paragraph 40).
	Harada does not teach that subsequently the momentum distribution at the higher energy is subtracted from the momentum distribution of the desired kinetic energy.
	Shemesh teaches an electron spectrometer which subtracts a momentum distribution at a higher energy from a momentum distribution at a lower energy (paragraph 69).
.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a momentum-resolved photoelectron spectrometer, containing a sample, a focusing system comprising three cylindrical lens elements and a detector disposed in succession along an optical axis, wherein the first cylindrical element has a potential equal to zero and the second and third elements have different non-zero potentials, wherein the focusing system focuses and detects electrons which respectively have substantially the same kinetic energy and those electrons which have the same momentum are focused on the same point of a spatially resolved detector.
In the prior art, hemispherical electron energy analyzers are taught by Harada, Watson (US 3,766,381 B2), Barrie (US 4,255,656 A), Daimon (US 7,655,923 B2) and Coxon (US 5,451,783 A1) and a cylindrical analyzer is taught by Bryson (US 4,764,673 A) but they do not teach a system with three cylindrical lenses and a detector aligned along an optical axis.  Grid electron analyzers are taught by Staib (US 6,198,095 B1), Helmer (US 3,710,103 A) and Muro (US 20180082829 A1) but they do not teach the lens system of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881